 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   JAE JEONG LYU,                           )   No. CV 19-5533-JVS (FFM)
                                              )
11                      Plaintiff,            )   ORDER ACCEPTING FINDINGS,
           v.                                 )   CONCLUSIONS AND
12                                            )   RECOMMENDATIONS OF
                                              )   UNITED STATES MAGISTRATE JUDGE
13   ROBERT HIGHT, et al.,                    )
                                              )
14                      Defendants.           )
                                              )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”),
18   and the objections thereto. Good cause appearing, the Court concurs with and accepts
19   the findings of fact, conclusions of law, and recommendations contained in the Report
20   after having made a de novo determination of the portions to which objections were
21   directed.
22         IT IS ORDERED that judgment be entered dismissing plaintiff’s claims as
23   follows:
24         (1)   plaintiff’s Lyu Two false arrest and false imprisonment claims against Cruz
25               are dismissed with prejudice;
26         (2)   plaintiff’s claims against Gravely and Hight are dismissed with prejudice;
27         (3)   plaintiff’s claims that Cruz testified falsely and conspired with others to
28               testify falsely are dismissed with prejudice; and
 1        (4)   all other claims are dismissed without prejudice.
 2
 3   DATED: March 4, 2020
 4                                                       JAMES V. SELNA
 5                                                   United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
